DETAILED ACTION
Drawings
The Examiner agrees with the Applicant’s remarks regarding the previous drawings objection. Therefore, the previous drawings objection has been withdrawn.
Allowable Subject Matter
Claims 1-3, 5 and 8-16 are allowed.
The following is an Examiner's statement of reasons for allowance:
Regarding claim 1, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the photochromic layer comprise upconverting nanoparticles, wherein the second electrode further comprises a first transparent conductive layer and a second transparent conductive layer, the photochromic layer is located between the first transparent conductive layer and the second transparent conductive layer, and the first transparent conductive layer is located on a side of the photochromic layer facing away from the light-emitting layer, and wherein a direction perpendicular to a plane where the display panel is located and from the first transparent conductive layer to the second transparent conductive layer, a concentration of the upconverting nanoparticles in the photochromic layer gradually decreases in combination with the other limitations of claim 1. 
Regarding claim 15, the prior art does not teach, suggest or motivate one having ordinary skill in the art to have the photochromic layer comprise upconverting nanoparticles, wherein the second electrode further comprises a first transparent conductive layer and a second transparent conductive layer, the photochromic layer is located between the first transparent conductive layer and the second transparent conductive layer, and the first transparent conductive layer is located on a side of the photochromic layer facing away from the light-
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fig. 4 of Nakazawa et al. (US 2003/0224219) teaches where a second electrode comprises a first transparent conductive layer (Item 2a) and a second transparent conductive layer (Item 2b), the photochromic layer (Item 5) is located between the first transparent conductive layer (Item 2a) and the second transparent conductive layer (Item 2b).
However, Nakazawa et al (US 2003/0224219) does not teach where a direction perpendicular to a plane where the display panel is located and from the first transparent conductive layer to the second transparent conductive layer, a concentration of the upconverting nanoparticles in the photochromic layer gradually decreases.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K ASHBAHIAN whose telephone number is (571)270-5187.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERIC K ASHBAHIAN/Examiner, Art Unit 2891